DETAILED ACTION
Claim 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/14/2021, 04/06/2021, 03/05/2020, 03/03/2020, 02/28/2020, 12/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalia et al. (US 2014/0214404 A1) in view of Boros et al. (US 2020/0106789 A1).

Regarding claim 1, Kalia teaches the invention substantially as claimed including a computer-implemented method for adapting processing of expressions by a command-line interface ([0014] Preprocessing of the dataset 102 can include cleaning the data 106. For example, inaccurate data (e.g., corrupt, incorrect, irrelevant, etc.) can be corrected (e.g., replaced, modified, deleted, etc.). Preprocessing of the dataset can include removing foreign language words and/or sentences 108.), the computer-implemented method comprising: 
analyzing an expression provided to the command-line interface, wherein the command-line interface includes pre-defined expression processing ([0011] receive a communication message, identify a task and a parameter of the task in the communication message, extract information related to the task from the communication message using natural language processing (NLP) and machine learning (ML)); 
evaluating the expression by one or more artificial intelligence agents to determine processing modifications for the pre-defined expression processing (Abstract: A task and a parameter can be identified in the communication message. Information related to the task can be extracted from the communication message using natural language processing (NLP) and machine learning (ML). [0014] As indicated in FIG. 1, a dataset 102 (e.g., conversations from an information technology (IT) setting, including email, chats, texts, phone conversations, etc.) can be received from a user via a communication link 104. Communication links, as used herein, can include network connections, such as logical and/or physical connections. Preprocessing of the dataset 102 can include cleaning the data 106. For example, inaccurate data (e.g., corrupt, incorrect, irrelevant, etc.) can be corrected (e.g., replaced, modified, deleted, etc.). Preprocessing of the dataset can include removing foreign language words and/or sentences 108. [0055]); and 
processing the expression in accordance with the determined processing modifications ([0014] Preprocessing of the dataset 102 can include cleaning the data 106. For example, inaccurate data (e.g., corrupt, incorrect, irrelevant, etc.) can be corrected (e.g., replaced, modified, deleted, etc.). Preprocessing of the dataset can include removing foreign language words and/or sentences 108) and providing results to the command-line interface ([0056] Updating a displayed task and a parameter can include identifying a commitment of a task. Updating a displayed task and a parameter can include updating an already identified commitment. [0057] A displaying module 591 can include MRI that when executed by the processing resources 581 can display the identified task and the identified parameter on a user interface).
While Kalia teaches evaluating an expression and modifying it (inaccurate data (e.g., corrupt, incorrect, irrelevant, etc.) can be corrected (e.g., replaced, modified, deleted, etc.)) using natural language processing and machine learning, reasonably suggests selection of the preprocessing to be done based on the analysis, Kalia does not explicitly disclose selecting one or more artificial intelligence agents of a plurality of artificial intelligence agents based on the analysis of the expression and evaluating the expression by the selected one or more artificial intelligence agents.
However, Boros teaches selecting one or more artificial intelligence agents of a plurality of artificial intelligence agents based on the analysis of the expression and evaluating the expression by the selected one or more artificial intelligence agents ([0028] The anomaly detection module 118 may use any type of machine-learning technique to enable detection of anomalies from the command line data 110. According to various implementations, such a machine-learning model uses supervised learning, unsupervised learning, or reinforcement learning. For example, the machine-learning model can include, but is not limited to, autoencoders, decision trees, support vector machines, linear regression, logistic regression, Bayesian networks, random forest learning, dimensionality reduction algorithms, boosting algorithms, artificial neural networks (e.g., fully-connected neural networks, deep convolutional neural networks, or recurrent neural networks), etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boros with the teachings of Kalia to select a type of model/agent to process the expression as taught by Kalia. The modification would have been motivated by the desire of identifying abnormal command-lines. 

Regarding claim 2, Kalia teaches wherein an artificial intelligence agent of the plurality of artificial intelligence agents provides a processing modification comprising a feature that is selected from a group of: an error-correcting feature, a natural language processing feature, an automated troubleshooting feature, an expression sequence automation feature, and a user feedback feature ([0011] receive a communication message, identify a task and a parameter of the task in the communication message, extract information related to the task from the communication message using natural language processing (NLP) and machine learning (ML); [0014] Preprocessing of the dataset 102 can include cleaning the data 106. For example, inaccurate data (e.g., corrupt, incorrect, irrelevant, etc.) can be corrected (e.g., replaced, modified, deleted, etc.). Preprocessing of the dataset can include removing foreign language words and/or sentences 108.).

Regarding claim 3, Kalia teaches wherein an artificial intelligence agent of the plurality of artificial intelligence agents provides the expression to the command-line interface, and further comprising: adjusting the artificial intelligence agent based on the processing of the expression in accordance with the determined processing modifications ([0011] receive a communication message, identify a task and a parameter of the task in the communication message, extract information related to the task from the communication message using natural language processing (NLP) and machine learning (ML); [0014] Preprocessing of the dataset 102 can include cleaning the data 106. For example, inaccurate data (e.g., corrupt, incorrect, irrelevant, etc.) can be corrected (e.g., replaced, modified, deleted, etc.). Preprocessing of the dataset can include removing foreign language words and/or sentences 108. [0056] Updating a displayed task and a parameter can include identifying a commitment of a task. Updating a displayed task and a parameter can include updating an already identified commitment. [0057] A displaying module 591 can include MRI that when executed by the processing resources 581 can display the identified task and the identified parameter on a user interface).

Regarding claim 9, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. The additional limitations of “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to” are taught by Kalia in at least [0052]: Memory resources 583 can be in communication with a number of processing resources of less than, the same, or more than 581. The processing resources 581 can be in communication with tangible non-transitory memory resources 583 storing a set of machine-readable instructions (MRI) executable by one or more of the processing resources 581, as described herein.

Regarding claim 10, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Claims 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalia and Boros, as applied to claims 1, 9, and 16, in further view of Dukatz et al. (US 2018/0319014 A1).

Regarding claim 4, Kalia nor Boros expressly teach further comprising: analyzing one or more percepts captured from a computing device associated with the command-line interface to select the one or more artificial intelligence agents.
	However, Dukatz teaches further comprising: analyzing one or more percepts captured from a computing device associated with the command-line interface to select the one or more artificial intelligence agents ([0006] machine learning agent (MLA); [0018] For example, a single user command can have a completely different intent depending on the underlying context; [0020] The ROA provides intelligent context recognition by capturing commands more intuitively, employing machine learning to determine the appropriate action(s), and routing the commands to an appropriate routine to initiate the intended actions or actuation. [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dukatz with the teachings of Kalia and Boros to determine based on context information/percepts, user’s intention with the input command. Therefore, the modification would have been motivated by the desire of ensuring the correct action is performed by the system based on contextual information.

Regarding claim 5, Dukatz teaches further comprising: analyzing the one or more percepts with the selected one or more artificial intelligence agents to determine the processing modifications ([0049] lines 9-13; [0058] the input orchestrator 420 forwards the received command to all active routine MLAs 442, 452, 462, 472, and 482 to process and determine the user's intent. For example, an active routine's MLAs may be an NLP agent. Multiple routine MLAs may have a matching intent (e.g., in the depicted example application routine 452 and mapping routing 482 have a matching intent); [0063] The called MLA functions return (512) a matching interest when the context of the issued command is supported by the respective routine.).

Regarding claim 6, Dukatz teaches wherein selecting the one or more artificial intelligence agents based on the analysis of the expression comprises: 
processing the expression with the plurality of artificial intelligence agents to indicate a confidence score for a decision of one or more artificial intelligence agents of the plurality of artificial intelligence agents and selecting the one or more artificial intelligence agents based on the indicated confidence scores ([0058] In the depicted example, the input orchestrator 420 forwards the received command to all active routine MLAs 442, 452, 462, 472, and 482 to process and determine the user's intent. For example, an active routine's MLAs may be an NLP agent. Multiple routine MLAs may have a matching intent (e.g., in the depicted example application routine 452 and mapping routing 482 have a matching intent). The input orchestrator passes the command only to the highest level routine with a matching intent (e.g., application routine type 1 450).).

Regarding claim 7, Boros teaches further comprising: 
in response to processing the expression and providing the results to the command-line interface, obtaining feedback from a computing device associated with the command-line interface and processing the feedback to indicate a modification to one or more of: the orchestration layer, and an artificial intelligence agent of the plurality of artificial intelligence agents ([0019] The exploitation detection system uses these encodings to train a machine learning model, such as an autoencoder. Once the machine learning model is trained, the exploitation detection system provides the encodings to the machine learning model as input; [0028] In any case, the exploitation detection system 104 may use machine-learning techniques to continually train and update machine-learning models of the anomaly detection module 118 (or, in other words, to update a trained machine-learning model) to accurately detect anomalies in launched scripts and command lines.).
In addition, Dukatz teaches wherein the one or more artificial intelligence agents are selected by an orchestration layer ([0056] In the depicted example, input orchestrator 420 determines the appropriate context and active routine to send the command based on the information returned by each respective MLA 442-482 (e.g., NLP agent) for the active routines 450-480 as well as the internal state of the active routines.).

Regarding claim 8, Boros teaches wherein the feedback is based on one or more from a group of: user-provided feedback, and feedback based on user actions performed subsequent to providing the results to the command-line interface ([0020] allows such users to make determinations as to whether the corresponding launched scripts and command lines are malicious and/or exploiting computing resources).

Regarding claim 11, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a system type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195